Citation Nr: 0808040	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  05-20 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for basal cell carcinoma.

2.	Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1951 to 
June 1954 and had unverified inactive training duty in the 
United States Marine Corps Reserve during 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  
In March 2007, the veteran testified during a personal 
hearing at the RO.  A transcript of that hearing is of 
record.

In February 2008, a Deputy Vice Chairman of the Board granted 
the veteran's motion to advance his case on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, the veteran seeks a TDIU.  Service connection is 
currently in effect for generalized seborrheic dermatitis 
with herpes simplex, evaluated as 60 percent disabling; 
bilateral hearing loss, evaluated as 50 percent disabling; 
and tinnitus, evaluated as 10 percent disabling.  The 
veteran's current combined disability rating is 80 percent.  

In oral and written statements in support of his claim for a 
TDIU, the veteran asserted that the constant itching of his 
service-connected skin disability was distracting, 
interrupted his sleep, and required that he apply topical 
medication that made it difficult for him to keep a business 
schedule.  He testified that his herpes complex was 
embarrassing and impaired his ability to interact with 
colleagues and customers, and that the therapeutic remedies 
required for his severe skin disability would require 
exceptional accommodations from any potential employer.  He 
also stated that his service-connected hearing loss and 
tinnitus affected his ability to interact with others in a 
business environment, both personally and over the telephone.

Under the applicable criteria, a TDIU may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.34l, 4.16(a) (2007).  

Thus, the question the Board must consider is whether the 
veteran's service-connected disabilities render him 
unemployable, without regard to age or non-service-connected 
disorders.

The central inquiry is "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by non- 
service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2007); see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet. App. at 363.

In August 2005, a VA dermatology examiner diagnosed the 
veteran with generalized seborrhea dermatitis with herpes 
complex that affected 86.5 percent of the total body surface.  
The VA examiner said that, as a result, the veteran had daily 
episodes of pruritus and scaling of the skin that required 
topical creams and oral medications to decrease the symtoms 
of pruritus with moderate to severe functional impairment.

In November 2006, a VA audiologist diagnosed the veteran with 
severe to profound hearing loss and constant tinnitus.

However, there are no medical opinions regarding whether the 
veteran's service-connected skin disability, hearing loss, 
and tinnitus, effect his employment or employability.  Thus, 
the Board is of the opinion that the veteran should be 
afforded appropriate VA examinations to assess the current 
severity and all manifestations of his service-connected 
bilateral hearing loss, tinnitus, and skin disability, and 
whether they render him unable to obtain and maintain 
substantially gainful employment.

Second, the veteran seeks service connection for basal cell 
carcinoma.  The record reflects that, in an August 1985 
decision, the Board denied the veteran's claim for service 
connection for basal cell epithelioma.  In an August 1985 
letter, the Board advised the veteran that it denied his 
claim for service connection.  The Board's decision was 
final.  Accordingly, new and material evidence is required to 
reopen the claim.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.105(a), 20.1100, 20.1103 (2007). 

The Veterans Claims Assistance Act (VCAA) notice requirements 
of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159(b) (2007) apply to all five elements of a 
service connection claim, that include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The Board notes that, in a July 2004 letter, the RO advised 
the veteran of its heightened duty to assist him, the VCAA 
requirements and, generally, VA's duties with regard to the 
need for new and material evidence for reopening claims.

Furthermore, the United States Court of Appeals for Veterans 
Claims addressed VCAA requirements in the context of a claim 
to reopen.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
Kent, the Court held that VA must look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element, or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied. Failure to provide this notice is generally 
prejudicial.  Id.  See also Sanders v. Nicholson, 487 F.3d. 
3d. 881 (Fed. Cir. 2007) and Simmons v. Nicholson, 487 F.3d. 
892 (Fed. Cir. 2007) (to the effect that an error by VA in 
providing notice of information and evidence necessary to 
substantiate a claim under 38 U.S.C.A. § 5103(a) is 
presumptively prejudicial and the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant).

In order to ensure that VA has satisfied the notification 
requirements of the VCAA as interpreted in Dingess and Kent, 
another notification letter should be sent to the veteran.

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should send the 
veteran (and his representative) 
a letter providing notification 
required by the VCAA and Kent, 
supra, regarding reopening the 
claim for entitlement to service 
connection for basal cell 
epithelioma.  The letter should 
provide notice as to the type of 
evidence necessary to 
substantiate the claim, including 
information pertaining to service 
connection and new and material 
evidence, what evidence the 
veteran is responsible for 
obtaining, what evidence VA will 
undertake to obtain, and should 
notify the veteran to provide all 
relevant evidence in his 
possession.

2.	The AMC/RO should obtain all VA 
medical records regarding the 
veteran's treatment, for the 
period from March 2002 to the 
present, and any additional 
private medical records 
identified by the veteran, 
including those from Drs. 
Patricia L. Myskowski and Kishwer 
S. Nehal, Dermatology, Memorial 
Sloan Kettering Cancer Center, 
160 East 53rd Street, New York, NY 
10022, dated in August 2004, and 
for the period from February 2005 
to the present.  Appellant's 
assistance in identifying or 
obtaining the records should be 
requested as needed.  If any 
records are unavailable, a note 
to that effect should be placed 
in the file and the veteran and 
his representative so notified in 
writing.

3.	Then, the veteran should be 
scheduled for VA examinations, 
i.e., dermatology, audiology, 
ear, nose, and throat (ENT), 
performed by appropriate medical 
specialists, to assess the 
current severity and all 
manifestations of his service-
connected skin disability, 
bilateral hearing loss, and 
tinnitus.  The veteran's claims 
files should be made available to 
the examiners prior to the 
examination.  All indicated tests 
and studies should be conducted 
and all clinical findings 
reported in detail.  Color 
photographs must be taken and 
included as part of the 
dermatological examination 
findings. The dermatologist, ENT 
specialist, and other examiner(s) 
are requested to address the 
following:

a.	the dermatological examiner 
should specifically indicate 
what percentage of the 
entire body and what 
percentage of the exposed 
areas are affected by the 
veteran's service-connected 
seborrheic dermatitis with 
herpes simplex.

b.	The dermatological and 
ENT/audiology examiners 
should each provide an 
opinion concerning the 
degree of social and 
industrial impairment 
resulting from the veteran's 
service- connected (i) 
seborrheic dermatitis, 
generalized, with herpes 
simplex; (ii) bilateral 
hearing loss; and (iii) 
tinnitus, including whether 
it is at least as likely as 
not (i.e., to at least a 50-
50 degree of probability) 
that the service-connected 
seborrheic dermatitis, 
generalized, with herpes 
simplex, bilateral hearing 
loss, and tinnitus, by 
themselves, preclude the 
veteran from securing and 
following substantially 
gainful employment 
consistent with his 
education and occupational 
experience or whether such 
an etiology or relationship 
is unlikely (i.e., less than 
a 50-50 probability).  Age 
is not to be considered a 
factor in rendering this 
opinion.

c.	A complete rationale should 
be provided for all opinions 
rendered.  The veteran's 
claims files should be made 
available to the examiners 
prior to the examinations 
and the examination reports 
should reflect if the 
veteran's medical records 
were reviewed.

4.	Thereafter, the AMC/RO should 
readjudicate the veteran's claims 
for a TDIU and whether new and 
material evidence was received to 
reopen the previously denied 
claim for service connection for 
basal cell carcinoma.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided 
with a supplemental statement of 
the case (SSOC).  An appropriate 
period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



